DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeanty et al. (Journal of CO₂ Utilization 24 (2018) 454–462).
Considering claims 1 and 2, Jeanty discloses an electrochemical flow cell comprising: 	a gap positioned between an ion exchange membrane (IEM) (separator) and a cathode gas diffusion electrode (GDE), wherein: 	the gap is positioned to contain a liquid (see Fig. 1).

    PNG
    media_image1.png
    645
    900
    media_image1.png
    Greyscale

Fig. 1. Design and ﬂow management in a standard three-compartment electrolysis cell operated in ﬂow-by 	operation mode.

Jeanty does not disclose the gap has a thickness value, as defined by the distance between the IEM and the cathode GDE, of between greater than zero mm and less than about 2.0 mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the gap, because Jeanty discloses in Fig. 12, that the distance from the GDE in terms of electrical resistance is a resistor, and as such the electrical resistance will increase with the distance between GDE and IEM. Therefore would have be motivated to optimize such variable with predictable effect of decreasing resistance of the cell, and hence ohmic losses. 

Considering claim 3, Jeanty does not disclose conductivity of greater than 5 S/m.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maximize conductivity in order to minimize resistive losses as suggested in Fig. 12.

Considering claim 4, Jeanty discloses a cathode flow plate, wherein: the cathode GDE is positioned between the IEM and the cathode flow plate, and the cathode flow plate comprises a serpentine flow path (See Fig. 2).

Considering claim 5, Jeanty discloses comprising at least two contacts configured to estimate a voltage drop across the electrochemical cell (See Fig. 2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/               Examiner, Art Unit 1794